OWEN, Chief Judge.
Appellant-Griffin held one Hendricks and another at gunpoint, caused an accomplice to bind the victims’ hands with tape, and then removed the contents of the victims’ pockets. Before departing the scene, appellant put the pistol to Hendricks’ head and threatened to blow his brains out.
Appellant, convicted of both robbery and aggravated assault, contends upon the authority of Morrison v. State, Fla.App. 1972, 259 So.2d 502, that he should not have been convicted and sentenced on the latter charge as it was a lesser included offense of the former. The evidence sustains the conviction and separate sentence on both the robbery and aggravated assault charges because of the aggravated assault occurring separate and apart from, and after completion of, the robbery. Wade v. Wainwright, Fla.App. 1972, 266 So.2d 378.
Affirmed.
CROSS and MAGER, JJ., concur.